Howe, J.
This suit was instituted on the twenty-second April, 1869, on five promissory notes, one of which was due at the time the suit was begun, and the rest of which were to fall due respectively September 23, 1869, March 23, 1870, September 23, 1870, and March .23, 1871.
There was an attachment issued upon the allegation that the defendant was about to mortgage or assign his property with intent to defraud his creditors, but no question in regard to the regularity or validity of the attachmeiit is before us.
There was judgment rendered in favor of plaintiff on the twenty-fifth May, 1869, for the sum of $165 47, the amount of the note then *51due, and it was further decreed “ that said plaintiff have judgment against said defendant for the further sum of $500, to become due on the twenty-third September, 1869, $500 to become due on the twenty-third September, 1870, $500 on the twenty-third March, 1870, and $500 to become due on the twenty-third March, 1871.”
We are not aware of any law authorizing judgment in such a case as this, save for the amount due at the moment j udgment was rendered. 6 N. S. 685.
It is therefore ordered that the judgment appealed from be reversed and that plaintiff have judgment against defendant for the sum of ono hundred and sixty-five dollars and forty-seven cents, with interest from March 23, 1869, and costs of lower court, and with attaching creditor’s privilege, and that plaintiff pay costs of appeal; this without prejudice, however, to any privilege plaintiff may have acquired under the attachment for debts 'not due.